MEMO ENDORSED                              Law Office of
                              PAULA JOHNSON KELLY, PC
                                   271 North Avenue, Suite 908
                                  New Rochelle, New York 10801
                                         (914) 365-1313
                                      PJK@PJKellylaw.com


                                              December 11, 2019

 By ECF & E-mail to Failla NYSDChambers@nysd.uscourts.gov
 Hon. Katherine Polk Failla, U.S.D.J.
 United States District Court
   Southern District of New York
 40 Foley Square, Room 2103
 New York, New York 10007
                                      Re: Ventura v. Tri Tip Rock Center, LLC, et al.
                                          19 Civ. 0120 (KPF)

 Dear Judge Failla:

           My firm represents three of the defendants in the above-referenced employment related
 action.

        I write in response and the Court’s recent Order [#80] rescheduling the post-fact
 discovery conference from December 19, 2019 until January 22, 2020 at 11:00 a.m.

        Due to a prior schedule, I am not available on that date as I am an Administrative Law
 Judge for the Westchester County Health Department and I am scheduled to conduct hearings
 from 9:30 a.m. until 12:30 p.m. in the Mt. Kisco Administrative Hearing Office.

        Accordingly, I respectfully request that this January 22, 2020 post-fact discovery
 conference be rescheduled. I thank the Court for its consideration.

                                              Respectfully yours,
                                              s/ Paula Johnson Kelly
                                              Paula Johnson Kelly, Esq.



 PJK/bh
 Cc: Zack Holzberg, Esq. (By ECF)
Application GRANTED. The pretrial conference previously
scheduled for January 22, 2020, is hereby ADJOURNED to
January 27, 2020, at 4:30 p.m. in Courtroom 618 of the
Thurgood Marshall Courthouse, 40 Foley Square, New York, NY.



Dated: December 11, 2019        SO ORDERED.
       New York, New York



                                HON. KATHERINE POLK FAILLA
                                UNITED STATES DISTRICT JUDGE
